AMENDED AND RESTATED MINING CONVENTION AMONG THE DEMOCRATIC REPUBLIC OF CONGO and LA GENERALE DES CARRIERES ET DES MINES and LUNDIN HOLDINGS LTD. and TENKE FUNGURUME MINING S.A.R.L. DATED:28 September 2005 CONFIDENTIAL Table of Contents Page TITLE I – DEFINITIONS 3 Article I:Definitions 3 1.1Definitions 3 1.2Gender and Plural 8 1.3Periods of Time 8 1.4General Interpretation 9 TITLE II – OBJECT 9 Article 2:Object 9 TITLE III – MINING RIGHTS 10 Article 3:The Property 10 3.1Representations and Warranties of the State 10 3.2Survival of Representations and Warranties 12 3.3Trabeka Dispute 12 Article 4:Transfer of the Property 13 TITLE IV – THE PROJECT 14 Article 5:Definition of the Project 14 TITLE V – OWNERSHIP OF T.F.M. 15 Article 6:Ownership of Shares; T.F.M. Amended and Restated Shareholders Agreement 15 Article 7:Repeal of Law No. 77-027 16 TITLE VI – TAX, CUSTOMS AND PARAFISCAL REGIMES 16 Article 8:Tax and Customs Provisions 16 Article 9:Special Customs Clearing Procedures 16 Article 10:Controls 17 Article 11:Annual Audit 17 TITLE VII – MARKETING AND EXPORT 17 Article 12:Marketing and Export 17 TITLE VIII – FINANCIAL AND EXCHANGE SYSTEM 18 Article 13:Agreement of the Banque Centrale du Congo 18 Article 14:Sales 19 i Article 15:Accounts Abroad 19 TITLE IX – PERSONNEL AND SOCIAL INVESTMENTS 20 Article 16:Personnel 20 Article 17:Expatriate Personnel 21 Article 18:Training and Anticipatory Management 21 Article 19:Health, Security and Means of Communication 22 Article 20:Health and Safety – Precautions 22 Article 21:Agriculture and Social Investments 22 TITLE X – ENVIRONMENTAL PROTECTION 22 Article 22:Environmental Protection 22 TITLE XI – FORCE MAJEURE 23 Article 23:Force Majeure 23 TITLE XII – CONFIDENTIALITY 24 Article 24:Confidentiality 24 TITLE XIII – ARBITRATION 24 Article 25:International Center for the Settlement of Investment Disputes 24 Article 26:Substitute Arbitration Procedure 25 Article 27:Immunity of Jurisdiction and of Execution 25 Article 28:Disputes with Another Government 25 TITLE XIV:MISCELLANEOUS AND GENERAL PROVISIONS 26 Article 29:Applicable Law 26 Article 30:Stabilized Legislation 26 Article 31:More Favorable Provisions 26 Article 32:Compliance with Laws and Regulations 26 Article 33:Conditions of Commercial Activities 26 Article 34:Access by State Officials 27 Article 35:Various Formalities and Authorizations 27 Article 36:Extension of the Agreement 28 Article 37:Assignment and Substitution 28 Article 38:Modifications 29 Article 39:Notices 29 Article 40:Duration and Entering into Force 30 ii Article 41:Language of the Agreement and Measure System 30 Article 42:Entire Agreement 31 Article 43:Enurement 31 Article 44:Waiver 31 Article 45:Further Undertakings 31 Article 46:Cooperation in Financing 31 Article 47:Securities 31 Article 48:Withdrawal – Forfeiture 32 Article 49:Breach of Amended and Restated Shareholder Agreement 32 Article 50:Invalid Provision 33 Article 51:Relationship of Agreement to Mining Code 33 Article 52:Intent of Agreement 33 Appendix A:The Property Appendix B:Tax and Customs Provisions Appendix C:Securities Provisions Appendix D:Agreement with the Banque Centrale du Congo Appendix E:Designation Letter to ICSID iii AMENDED AND RESTATED MINING CONVENTION AMONG THE DEMOCRATIC REPUBLIC OF CONGO represented by the Minister of Mines, the Minister of Planning, the Minister of Finance, and the Portfolio Minister, hereinafter referred to as “the State” OF THE FIRST PART – and – LA GENERALE DES CARRIERES ET DES MINES a public company incorporated under the laws of the Democratic Republic of Congo, having its registered office at 419, avenue Kamanyola, B.P. 450, Lubumbashi, Democratic Republic of Congo, hereinafter referred to as “Gécamines” OF THE SECOND PART – and – LUNDIN HOLDINGS LTD. a company incorporated under the laws of Bermuda, having its registered office at Cedar House, 41 Cedar Avenue, Hamilton HM12, Bermuda, hereinafter referred to as “Lundin Holdings” OF THE THIRD PART – and – TENKE FUNGURUME MINING S.A.R.L. a company incorporated under the laws of the Democratic Republic of Congo, having its registered office at Enceinte du Golf Club Lubumbashi, Democratic Republic of
